HARDEN, J., pro tem.
The transcript on appeal was filed July 31, 1934. No points and authorities have been filed by appellant; nor has any request for an extension of time within which to file same been presented. Regular notice of motion to dismiss the appeal was given, and no appearance made by appellant upon its presentation. It is stated by respondent in the notice of- motion to dismiss that the questions attempted to be raised on appeal have become moot by reason of the finding of the trial court upon a trial on the merits that the appellant had no interest, in the case. This representation is not denied.
For failure of appellant to file its points and authorities within the time prescribed by rule I, section 4, Rules for the Supreme Court and District Courts of Appeal, it is ordered that the appeal be dismissed. (Salvador v. York, 137 Cal. App. 319 [30 Pac. (2d) 533].)
Barnard, P. J., and Marks, J., concurred.